                                                                                           Case 2:19-cv-05274-AB-AFM Document 5 Filed 06/17/19 Page 1 of 3 Page ID #:87



                                                                                            1   Steven D. Allison (SBN 174481)
                                                                                                steven.allison@troutman.com
                                                                                            2   Samrah Mahmoud (SBN 285168)
                                                                                                samrah.mahmoud@troutman.com
                                                                                            3   Jordan Jeffery (SBN 301743)
                                                                                                jordan.jeffrey@troutman.com
                                                                                            4   TROUTMAN SANDERS LLP
                                                                                                5 Park Plaza, Suite 1400
                                                                                            5   Irvine, CA 92614
                                                                                                Telephone: (949) 622-2700
                                                                                            6   Facsimile: (949) 622-2739
                                                                                            7   Attorneys for Defendant Blue Cross of California
                                                                                                d/b/a Anthem Blue Cross
                                                                                            8
                                                                                            9
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                           10
                                                                                           11                     CENTRAL DISTRICT OF CALIFORNIA
T ROUTM AN S ANDERS LLP




                                                                                           12
                                                            I R V I N E , C A 92614-2545




                                                                                                PATRICK J. REITEN, MD FACS, a         CIVIL ACTION NO: 2:19-cv-05274
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                           13   California corporation,
                                                                                                                                      [Los Angeles Superior Court Case No.
                                                                                           14                  Plaintiff,             19STCV16014]
                                                                                           15   v.                                    NOTICE OF WITHDRAWAL OF
                                                                                                                                      NOTICE OF REMOVAL, ECF NO. 1
                                                                                           16   BLUE CROSS OF CALIFORNIA,             AND NOTICE OF REFILING OF
                                                                                                doing business as ANTHEM BLUE         NOTICE OF REMOVAL
                                                                                           17   CROSS, a California Corporation,
                                                                                                and DOES 1 through 50, inclusive,
                                                                                           18                                         Complaint Filed: May 07, 2019
                                                                                                               Defendants.
                                                                                           19
                                                                                           20
                                                                                           21
                                                                                           22
                                                                                           23
                                                                                           24
                                                                                           25
                                                                                           26
                                                                                           27
                                                                                           28
                                                                                                39208570
                                                                                                                   NOTICE OF WITHDRAWAL OF NOTICE OF REMOVAL
                                                                                                                               CASE NO. 2:19-CV-05274
                                                                                           Case 2:19-cv-05274-AB-AFM Document 5 Filed 06/17/19 Page 2 of 3 Page ID #:88



                                                                                            1                NOTICE OF WITHDRAWAL OF NOTICE OF REMOVAL
                                                                                            2              Defendant BLUE CROSS OF CALIFORNIA, doing business as ANTHEM
                                                                                            3
                                                                                                BLUE CROSS (“Anthem”), by counsel, hereby respectfully withdraws its Notice of
                                                                                            4
                                                                                            5   Removal filed herein on June 17, 2019, as ECF No. 1. Anthem will be refiling its

                                                                                            6   Notice of Removal along with Exhibits A and B thereto.
                                                                                            7
                                                                                            8   Dated:       June 17, 2019              TROUTMAN SANDERS LLP
                                                                                            9
                                                                                           10                                           By:/s/ Samrah Mahmoud
                                                                                                                                           Steven D. Allison
                                                                                           11                                              Samrah Mahmoud
T ROUTM AN S ANDERS LLP




                                                                                                                                           Jordan Jeffery
                                                                                           12
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA




                                                                                                                                           Attorneys for Defendant
                                           S U I T E 1400




                                                                                           13
                                                                                                                                           BLUE CROSS OF CALIFORNIA
                                                                                           14                                              D/B/A ANTHEM BLUE CROSS
                                                                                           15
                                                                                           16
                                                                                           17
                                                                                           18
                                                                                           19
                                                                                           20
                                                                                           21
                                                                                           22
                                                                                           23
                                                                                           24
                                                                                           25
                                                                                           26
                                                                                           27
                                                                                           28
                                                                                                39208570                                -1-
                                                                                                                       NOTICE OF WITHDRAWAL OF NOTICE OF REMOVAL
                                                                                                                                   CASE NO. 2:19-CV-05274
                                                                                           Case 2:19-cv-05274-AB-AFM Document 5 Filed 06/17/19 Page 3 of 3 Page ID #:89



                                                                                            1                                 CERTIFICATE OF SERVICE
                                                                                            2              I hereby certify that on the 17th day of June, 2019 I served the foregoing by
                                                                                            3   U.S. regular mail and electronic mail on the following:
                                                                                            4
                                                                                            5              BRIAN D. BOYDSTON, ESQ.
                                                                                                           PICK & BOYDSTON, LLP
                                                                                            6
                                                                                                           10786 Le Conte Ave.
                                                                                            7              Los Angeles, California 90024
                                                                                                           Email: Brianb@ix.netcom.com
                                                                                            8
                                                                                                           Attorneys for Plaintiff
                                                                                            9
                                                                                                                                                   s/ Samrah Mahmoud
                                                                                           10                                                      Samrah Mahmoud
                                                                                           11
                                                                                                                                                   Attorneys for Defendant
T ROUTM AN S ANDERS LLP




                                                                                           12                                                      BLUE CROSS OF CALIFORNIA
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA




                                                                                                                                                   D/B/A ANTHEM BLUE CROSS
                                           S U I T E 1400




                                                                                           13
                                                                                           14
                                                                                           15
                                                                                           16
                                                                                           17
                                                                                           18
                                                                                           19
                                                                                           20
                                                                                           21
                                                                                           22
                                                                                           23
                                                                                           24
                                                                                           25
                                                                                           26
                                                                                           27
                                                                                           28
                                                                                                39208570                                     -2-
                                                                                                                         NOTICE OF WITHDRAWAL OF NOTICE OF REMOVAL
                                                                                                                                     CASE NO. 2:19-CV-05274
